By the Court.

Jenkins, J.,
delivering the opinion.
In the case of Marret vs. Corbet, 441, 13 Ga. R., this Court held, under the attachment law of 1799, “that an attachment may be made returnable to the next term of the *638Superior and Inferior Courts of the county, at the option of the party sueing out the same.
The attachment now before the Court was sued out under the Act of 1856, which has superceded that of 1799, but the phraseology of the two acts is so similar, in that respect, that a rule prescribed under one may well be held apjdicable to the other. If there be any difference between the statutes, touching the Court, to which an attachment, may be made returnable, the language of the Act of 1856 seems more distinctly than that of 1799 to give to the' plaintiff a choice of his forum. The language of the Act of 1799 is, that it shall be returnable “to the Court next after the expiration of thirty days;” that of the Act of 1856 is, that it shall be made returnable “to the next Superior or Inferior Court, provided the term of said Court does not commence within twenty days next after the sueing out said attachment.”
In any view of the case, we see no reason why the choice of jurisdiction, allowed in other cases, should be denied to a plaintiff in attachment. We think, therefore, that the Court below erred in dismissing the attachment.
Let the judgment be reversed.